                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


TYLER KLINGENSMITH                                                                     PLAINTIFF

               v.                  Civil No. 5:18-cv-05153

DEPUTY ADRIAN CRUZ;                                                                DEFENDANTS
LIEUTENANT ROBIN HOLT;
DEPUTY ADAM CHANDLER;
ET AL.

                                            OPINION

      Plaintiff, Tyler Klingensmith, filed this action pursuant to 42 U.S.C. §1983. He proceeds

pro se and in forma pauperis.

      When he filed this case, Plaintiff was specifically advised (ECF No. 4) that he was

required to immediately inform the Court of any change of address. If Plaintiff was transferred

or released, Plaintiff was told he must advise the Court of any change in his address by no later

than thirty (30) days from the time of his transfer to another facility or his release. Additionally,

Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas requires pro

se parties to “promptly notify the Clerk and other parties to the proceedings of any change in

his or her address, to monitor the progress of the case, and to prosecute or defend the action

diligently.”

      On September 21, 2018, mail was returned to the Court (ECF No. 13) as undeliverable

with a notation that Plaintiff was no longer incarcerated at the Benton County Detention Center.

Plaintiff had until October 22, 2018, to provide the Court with his new address. On October 22,

2018, mail was again returned as undeliverable from the Benton County Detention Center.




                                                 1
     To date, Plaintiff has not provided a new address or contacted the Court in anyway.

Accordingly, this case is DISMISSED WITHOUT PREJUDICE pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure and Rule 5.5(c)(2) of the Local Rules for the Eastern and

Western Districts of Arkansas. Defendants Motion to Compel (ECF No. 16) is denied as moot.

     IT IS SO ORDERED on this 29th day of October 2018.



                                           /s/P.K. Holmes,III
                                           P. K. HOLMES, III
                                           CHIEF U.S. DISTRICT JUDGE




                                              2
